DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 02/28/2022. Amendments to the claims have caused for the withdrawal of claim interpretation under 35 USC 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki) in further view of Song (US PUB.20150051739).

Regarding claim 1, Sumida teaches An air conditioning control apparatus comprising: 
a voice acquirer configured to acquire an audio signal for controlling a plurality of air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.); 
[a central processing unit] configured to 
specify the plurality of air conditioners to be controlled based on the acquired audio signal (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006); 
generate control commands for executing, based on the acquired audio signal, control of the plurality of air conditioners specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”); and 
transmit (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”), to the plurality of air conditioners specified by the air conditioner specifier, the control commands generated by the command generator (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), 
wherein the plurality of air conditioners to be controlled are selected from a group of indoor units and outdoor units (0018 “In particular, the number of indoor units and outdoor units can be arbitrarily selected”, plurality of indoor and outdoor units exist) arranged into [two or more] refrigerant groups such that each of the [two or more] refrigerant groups includes a single outdoor unit selected from the group of indoor units and outdoor units and at least one of the indoor units selected from the group of indoor units and outdoor units (0027 “of which the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” a grouping of units takes place) , 
wherein the [two or more] refrigerant groups are identified by one or more keywords, respectively, such that each of the [two or more] refrigerant groups is uniquely identified by one of the one or more keywords (0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” 0020 “a user issues a voice command (for example, "ON", "OFF", "sleep mode", "energy saving mode") to a voice pickup of a mobile phone or another mobile communication device” 0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” the system is uniquely identified as being in need of control from user voice command. Voice command includes keywords directed towards overall system that contains the grouping of outdoor and indoor unit(s). A grouping exists where there is one outdoor unit and a plurality of indoor units) and
wherein the air conditioner specifier specifies, as the plurality of air conditioners to be controlled (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0018 0020), the one or more indoor unit associated with a selected refrigerant group from the [two or more] refrigerant groups identified by a selected keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” 0018-0020, air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and the single outdoor unit belonging to the selected refrigerant group (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” 0018, 0020), 
	Sumida does not explicitly teach at least in part by the central processing unit and two or more refrigerant groups. 
	Mochizuki does teach a central processing unit (0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida with the processor based HVAC control teachings of Mochizuki because both references are directed towards voice based control of HVAC systems (Mochizuki 0083) and because adding the processor of Mochizuki with the different components of Sumida is combining prior art elements according to known methods to yield a predictable result of a component functioning with a processor. 
	Sumida and Mochizuki do not teach two or more refrigerant groups. 
	Song teaches two or more refrigerant groups (0009 “groups a plurality of units or divides the units into predetermined zones, such that the central control device may control the units on a per group basis or on a per zone basis.”, 0008 “a plurality of indoor units is connected to a single outdoor unit”, 0062 “The Q control list may include Q control titles, the number of units or groups to be controlled”, 0067, 0069, 0079, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki with the air conditioner group controlling teachings of Song since Song teaches a means for showing a user further important information about specific groups such as those that are currently not working and gives the user more direct control of the HVAC system (0079-0080, 0083). 

Regarding claim 3, Sumida, Mochizuki and Song teach the air conditioning control apparatus according to claim 1.
Sumida further teaches wherein the command generator generates an outdoor unit control command to be executed in the outdoor unit specified by the air conditioner specifier and an indoor unit (0027 “The air conditioner remote voice control system includes an air conditioner…at least one outdoor unit and at least one indoor unit”) control command to be executed in the indoor unit specified by the air conditioner specifier (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”). 

Regarding claim 7, Sumida teaches [A non-transitory computer-readable recording medium storing a program for causing a computer] to function as: 
a voice acquirer configured to acquire an audio signal from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.); 
an air conditioner specifier configured to specify a plurality of air conditioners to be controlled based on the acquired audio signal (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006); 
a command generator configured to generate control commands for executing control based on the acquired audio signal (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”); and 
a command transmitter configured to transmit (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”), to the plurality of air conditioners specified by the air conditioner specifier, the control commands generated by the command generator (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”), 
wherein the plurality of air conditioners to be controlled are selected from a group of indoor units and outdoor units (0018 “In particular, the number of indoor units and outdoor units can be arbitrarily selected”, plurality of indoor and outdoor units exist) arranged into [two or more] refrigerant groups such that each of the [two or more] refrigerant groups includes a single outdoor unit selected from the group of indoor units and outdoor units and at least one of the indoor units selected from the group of indoor units and outdoor units (0027 “of which the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” a grouping of units takes place.),
wherein the air conditioner specifier specifies, as the plurality of air conditioners to be controlled (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 0020), the one or more indoor unit associated with a selected refrigerant group from the two or more refrigerant groups identified by a selected keyword contained in the acquired audio signal (0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” 0020 “a user issues a voice command (for example, "ON", "OFF", "sleep mode", "energy saving mode") to a voice pickup of a mobile phone or another mobile communication device” 0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” the system is uniquely identified as being in need of control from user voice command. Voice command includes keywords directed towards overall system that contains the grouping of outdoor and indoor unit(s). A grouping exists where there is one outdoor unit and a plurality of indoor units) and the single outdoor unit belonging to the selected refrigerant group (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit” 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” 0018 0020), 
Sumida does not explicitly teach a non-transitory computer-readable recording medium storing a program for causing a computer and two or more refrigerant groups.
Mochizuki teaches a non-transitory computer-readable recording medium storing a program for causing a computer (0111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida with the processor based HVAC control teachings of Mochizuki because both references are directed towards voice based control of HVAC systems (Mochizuki 0083) and because adding the processor of Mochizuki with the different components of Sumida is combining prior art elements according to known methods to yield a predictable result of a component functioning with a processor.
	Song teaches two or more refrigerant groups (0009 “groups a plurality of units or divides the units into predetermined zones, such that the central control device may control the units on a per group basis or on a per zone basis.”, 0008 “a plurality of indoor units is connected to a single outdoor unit”, 0062 “The Q control list may include Q control titles, the number of units or groups to be controlled”, 0067, 0069, 0079, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki with the air conditioner group controlling teachings of Song since Song teaches a means for showing a user further important information about specific groups such as those that are currently not working and gives the user more direct control of the HVAC system (0079-0080, 0083). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Mochizuki et al (US PUB. 20170021693, herein Mochizuki) in further view of Song (US PUB. 20150051739) in further view of Lee et al (US PUB. 20170004828, herein Lee. 

Regarding claim 5, Sumida and Mochizuki teaches the air conditioning control apparatus according to claim 1.
Sumida and Mochizuki and Song do not teach wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person as the at least one air conditioner to be controlled.
 Lee teaches wherein the air conditioner specifier identifies a person who is a source of the acquired audio signal and specifies an air conditioner associated with the identified person (0100 “The air conditioner 10 may further include a face detection unit 180 recognizing that a user looks at the air conditioner 10 in order for voice recognition on the basis of an image captured through the camera” A user who is the source of the audio signal is identified via the camera.) as the at least one air conditioner to be controlled (0089 “voice information…control units 120 and 150 include a main control unit 120 controlling an operation of the driving unit 140 in order for an operation of the air conditioner”) based on stored specification information (fig. 1, 0091 0092 0094 0107)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice control of an air conditioner teachings of Sumida, the processor HVAC teachings of Mochizuki and the groupings of units teachings of Song with the camera teachings of Lee because it allows for determination of a user’s intention which can improve usability of the system (0111, 0043).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Song (US PUB. 20150051739). 

Regarding claim 6, Sumida teaches an air conditioner control method comprising: 
acquiring an audio signal for controlling a plurality air conditioners from a mobile terminal (0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0018 “the air conditioning control system includes at least air conditioners 101-0 to 101-N,”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit” Indoor unit corresponds to an indoor air conditioner. Plural air conditioners exist and are controlled since in 0009 the control command is sent to at least one of the plurality of air conditioners.);
identifying a keyword contained in the acquired audio signal, the keyword identifying a refrigerant group containing a single outdoor unit and a first plurality of indoor units (0018 “Based on the basic principles of the present invention, the air conditioning control system includes at least air conditioners 101-0 to 101-N, a gateway component 102 and a mobile communication terminal 105. Specifically, the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” 0020 “a user issues a voice command (for example, "ON", "OFF", "sleep mode", "energy saving mode") to a voice pickup of a mobile phone or another mobile communication device” 0023 “voice analysis unit 202 receives the voice command collected by the voice input unit 201 of the mobile communication terminal 105”, 0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”, 0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” the system is uniquely identified as being in need of control from user voice command. Voice command includes keywords directed towards overall system that contains the grouping of outdoor and indoor unit(s). A grouping exists where there is one outdoor unit and a plurality of indoor units.) [from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units];
specifying as the plurality air conditioners to be controlled (0009 “in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit”, 0009 “the control command is a command for selecting at least one indoor unit, a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit”, 0006), the first plurality of indoor units belonging to the refrigerant group identified by the keyword contained in the acquired audio signal (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.” One air conditioner or a plurality of air conditioners are controlled. Commands are issued via voice. The commands are keywords associated with the air conditioner(s) that are being controlled.) and the single outdoor unit belonging to the refrigerant group identified by the keyword contained in the acquired audio signal (0027 “the air conditioner is composed of at least one outdoor unit and at least one indoor unit”, 0028 “controls the air conditioner based on the voice command from the voice input unit of the mobile communication terminal (step 308 in FIG. 3), the voice command is given by the mobile communication terminal to the air conditioner.” 0020 0023); 
generating control commands for executing control based on the acquired audio signal (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.”); and 
transmitting (0018 “the gateway component 102 is installed outside the air conditioner. The gateway component 102 has a main board 103 and a gateway 104 connected to each other, of which the main board 103 is connected to air conditioners”) the generated control commands to the specified plurality air conditioners (0023 “the voice analysis unit 202 on the main board 103 can convert the voice command into a control command based on the comparison table, and the main board 103 can control the air conditioner based on the converted control command.” 0009)
wherein the keyword includes a word that specifies a plurality of indoor units (0009 “Preferably, in the air conditioner remote voice control system, the control command is a command for selecting at least one indoor unit a command for selecting an operation mode of the indoor unit, a command for opening and closing the indoor unit, and a command for opening and closing the indoor unit. It includes a command to set, a command to set the air volume of the indoor unit, and a command to set the opening/closing timing of the air conditioner.”, When a plurality of air conditioners are controlled, the command corresponds to a keyword that specifies the plurality of indoor units.)
Sumida does not teach from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units. 
Song does teach refrigerant group containing a single outdoor unit and a first plurality of indoor units (0009 “groups a plurality of units or divides the units into predetermined zones, such that the central control device may control the units on a per group basis or on a per zone basis.”, 0008 “a plurality of indoor units is connected to a single outdoor unit”, 0062 “The Q control list may include Q control titles, the number of units or groups to be controlled”, 0067, 0069, 0079, 0080) from among a second plurality of indoor units, the first plurality of indoor units being smaller in number than the second plurality of indoor units (0008, 0080 “A list of a plurality of units may be output”, fig. 7e, fig. 7e shows examples of different sized groups. One group has a smaller number of indoor units than a second group of indoor units.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the voice based control of an HVAC system of Sumida and the processor based HVAC control teachings of Mochizuki with the air conditioner group controlling teachings of Song since Song teaches a means for showing a user further important information about specific groups such as those that are currently not working and gives the user more direct control of the HVAC system (0079-0080, 0083).

Relevant Prior Art
	Dempsey (US PUB. 20170023934) has ben deemed relevant prior art since it is also focused on monitoring and controlling indoor and outdoor HVAC units.


Response to Arguments
Applicant’s arguments, filed 02/28/2022, with respect to the rejection(s) of claim(s) 6 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sumida (WIPO, WO2013118886) Sumida (WIPO, WO2013118886) in view of Song (US PUB. 20150051739).
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Applicant argues on page 8 that amended claim 1 requires two pluralities of indoor units of different sizes be identified and that Sumida does not teach this. However, Song, introduced due to amendments to the claims, does teach different groupings of indoor units of different sizes as shown in fig. 7e of Song. 
Applicant then argues on page 8 that Sumida’s units 101-0 and 101-N are outdoor units and not indoor units. However, Sumida explicitly says “the air conditioners 101-0 to 101-N can include the outdoor unit 101-0 shown in FIG. 1 and the indoor units 101-1 to 101-N shown” (0018). Therefore, this argument is deemed unpersuasive since Sumida says that 101-0 to 101-N can include the indoor units. Applicant’s argument that the Examiner is assuming that 101-1 to 101-N include at least two indoor units is also not persuasive. Sumida teaches that the number of indoor units can be arbitrarily selected (0018). Therefore, it is understandable to one of ordinary skill in the art, that Sumida can teach at least two indoor units. Furthermore, Song teaches at least two indoor units (0008-0009, 0080 fig. 7e). Applicant then argues that Sumida must teach that the control system must select at least two indoor units. Sumida does teach this since Sumida explicitly states “the control command is a command for selecting at least one indoor unit” (0009). 
Applicant then argues on page 11 that  amendments to the claims require that at least two refrigerant groups be identified. Song teaches multiple refrigerant groups and shows how they are identifiable (0008-0009, 0080, fig. 7e). 
Applicant then argues that the Sumida does not teach the two or more refrigerant groups that the claims now claim. However, Song does teach two or more refrigerant groups (0008-0009, 0080, fig. 7e).
Applicant then argues that Lee does not teach that the air conditioner is associated with the identified person or that association is stored in specification information. However, Lee teaches that air conditioners are operated from the voice information (0089). The voice information is associated with an identified person (0100). Therefore, the air conditioner is associated with an identified person under broadest reasonable interpretation. Furthermore, the voice information is stored in air conditioner memory (0091). 
Therefore, claims 1, 3, 5-7 are rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116